 
 
I 
111th CONGRESS 1st Session 
H. R. 656 
IN THE HOUSE OF REPRESENTATIVES 
 
January 22, 2009 
Mr. Platts introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To amend the Internal Revenue Code of 1986 to allow certain individuals who have attained age 50 and who are unemployed to receive distributions from qualified retirement plans without incurring a 10 percent additional tax. 
 
 
1.No additional tax on distributions from qualified retirement plans to certain individuals who have attained age 50 and who are unemployed 
(a)In generalParagraph (2) of section 72(t) of the Internal Revenue Code of 1986 (relating to subsection not to apply to certain distributions) is amended by adding at the end the following new subparagraph: 
 
(H)Distributions to certain individuals who have attained age 50 and who are unemployed 
(i)In generalDistributions to an individual after separation from employment if— 
(I)as of the date of such distribution, such individual has attained age 50, 
(II)such individual has received unemployment compensation for 12 consecutive weeks under any Federal or State unemployment compensation law by reason of such separation, and 
(III)such distribution is made during any taxable year during which such unemployment compensation is paid or any succeeding taxable year. 
(ii)Reemployment and self-employmentRules similar to the rules of clauses (ii) and (iii) of subparagraph (D) shall apply for purposes of this subparagraph.. 
(b)Effective dateThe amendment made by subsection (a) shall apply to distributions made after the date of the enactment of this Act. 
 
